Order entered May 16, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00780-CV

                        NYLONDAJAZZ SHARNESE, Appellant

                                            V.

       ULTIMA REAL ESTATE, INC., A TEXAS COMPANY, ET AL., Appellees

                     On Appeal from the County Court at Law No. 3
                                 Collin County, Texas
                         Trial Court Cause No. 003-00174-2014

                                        ORDER
       We GRANT appellant’s May 12, 2016 motion for an extension of time to file an

amended brief and extend the time to JUNE 22, 2016.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE